Citation Nr: 0422237	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-20 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disorder.  

3.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from November 1976 to June 
1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the file shows that service connection for a 
right ankle disorder was denied in September 1978.  In a 
September 1997 rating decision, the RO determined that no new 
and material evidence had been submitted to reopen that 
claim.  In August 2001, the veteran filed a claim for a left 
ankle disorder.  This claim was not adjudicated by the RO 
prior to March 2002, and represents a new claim, entirely 
separate from the right ankle claim which is the subject of a 
previous final denial.  The Board notes that the RO has 
characterized the claim as entitlement to service connection 
for residuals of a fracture of the left ankle.  However, the 
service medical records reflect that in fact it was the right 
ankle which was injured (sprained) during service.  
Nevertheless, the veteran has specifically claimed a left 
ankle disability and pursued an appeal as to that claim.  If 
he wishes to pursue a separate claim for a right ankle 
disability, he may do so, but in order to reopen that claim, 
new and material evidence must be submitted to the RO.

As will be explained herein, the Board has determined that 
new and material evidence has been presented with respect to 
the claim for pes planus.  Accordingly, following reopening, 
the claim of entitlement to service connection for pes planus 
on the merits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Notification 
will be provided if further action is required on the part of 
the appellant.


FINDINGS OF FACT

1.  In a September 1978 rating decision, entitlement to 
service connection for pes planus was denied on the merits.  
The RO properly notified the veteran of that decision, and he 
did not file an appeal.  

2.  The veteran filed to reopen the pes planus claim in 
January 1997.  In a September 1997 rating decision, it was 
determined that no new and material evidence had been 
presented with which to reopen the claim for pes planus.  The 
veteran was properly notified by the RO of that decision, and 
he did not appeal it.  The veteran filed to reopen that claim 
in August 2001.   

3.  Since the September 1997 rating action, new and material 
evidence, i.e., evidence that was not previously submitted to 
agency decisionmakers, which bears directly and substantially 
upon the matter of service connection for pes planus, which 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, has been added to the record.  

4.  In a September 1997 and August 1998 rating decisions, the 
RO denied entitlement to service connection for a left leg 
disorder on the merits.  The RO properly notified the veteran 
of those decisions, and he did not perfect an appeal.  The 
veteran filed to reopen this claim in August 2001.  

5.  Since the August 1998 rating action, new and material 
evidence, i.e., evidence that was not previously submitted to 
agency decisionmakers, which bears directly and substantially 
upon the matter of service connection for a left leg 
disorder, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim, has not been 
added to the record.  

4.  There is no medical evidence of any left ankle injury or 
diagnosis of a left ankle disorder in service.

5.  There is no competent medical evidence which links a 
currently claimed left ankle disorder to an incident of 
military service.


CONCLUSIONS OF LAW

1.  The September 1997 RO decision denying service connection 
for pes planus based on a lack of presentation of new and 
material evidence to reopen the claim is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d) 20.200, 20.302, 
20.1103 (2003). 

2.  Evidence received since the final September 1997 
determination is new and material, and the service connection 
claim for pes planus is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  The August 1998 RO decision denying service connection 
for a left leg disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d) 20.200, 20.302, 20.1103 (2003). 

4.  Evidence received since the final August 1998 
determination is not new and material, and the service 
connection claim for a left leg disorder is not reopened and 
remains denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

5.  A left ankle disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In January 2002 and August 2003 letters, the RO informed the 
appellant of the VCAA and its effect on his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
September 2002 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate the claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of medical evidence was developed with respect to the 
appellant's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement for his claims.  The appellant and his 
representative responded to the RO's communications with 
additional argument, thus curing (or rendering harmless) any 
previous omissions.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  In conjunction with the veteran's 
claimed conditions, no VA examination was necessary to 
adjudicate the claims on appeal.  With respect to the claims 
for a left ankle and left leg disorder, these conditions were 
simply never shown during service.  With respect to the 
claimed pes planus, a VA examination will be ordered pursuant 
to reopening that claim, as will be explained below in this 
decision.  Thus, the statutory requirement in the VCAA, that 
a medical examination or medical opinion be secured when 
necessary to make a decision on the claim, has been fully 
satisfied by the development action undertaken by the RO.   
The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that the veteran 
will not be prejudiced by proceeding to a decision on the 
basis of the evidence currently of record regarding his 
claims. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records include a November 1976 
enlistment examination which reflects that clinical 
evaluation of the lower extremities was normal, but an 
examination of the feet was abnormal due to pes planus.  In 
January 1977, the veteran was seen for complaints of a 
twisted right ankle.  X-ray films were negative.  In February 
1977, a diagnosis of a lateral sprain of the right ankle was 
made.  A March 1977 record gives a history of a torn 
ligament, which was casted in February 1977, and which the 
veteran reported was still painful.  An impression of chronic 
weak right ankle due to old trauma was made.

An April 1977 entry shows that the veteran complained of pain 
in both his feet and ankles.  It was noted that the ankles 
had a history of torn ligaments (the only torn ligament(s) 
documented in the service medical records affected the right 
ankle).  An impression of bilateral pes planus was made.  In 
May 1977, the veteran was treated for moderate pes planus.  
In March 1978, the veteran continued to complain of foot 
pain, which continued to be assessed as pes planus.  When he 
was examined for Medical Board proceedings in March 1978, 
clinical evaluation of the lower extremities was normal.  
Examination of the feet was abnormal, due to pes planus.  In 
April 1978, a Medical Board recommended separation due to the 
veteran's bilateral pes planus, and determined that this 
condition had existed prior to service and had not been 
aggravated therein.   

In July 1978, the veteran filed his original compensation 
claim for a right ankle disability and for pes planus.  The 
RO denied service connection for both conditions in a 
September 1978 rating action.  

In September 1981, the veteran filed service connection 
claims for his feet, back, and left leg.  In March 1982 
correspondence from the RO, he was advised that service 
connection had been previously denied for claims involving 
the feet and ankle and that no further action could be taken 
on the claim absent the submission of new and material 
evidence. 

In January 1997, the veteran filed service connection claims 
for the feet and ankle.  In April 1997 correspondence from 
the RO, he was again advised that service connection had been 
previously denied for claims involving the feet and right 
ankle and that no further action could be taken on the claim 
absent the submission of new and material evidence.  In 
support of his claim, the veteran filed duplicate service 
medical records.  

In a September 1997 rating action, the RO determined that new 
and material evidence had not been submitted with which to 
reopen the claims of entitlement to service connection for 
pes planus and a right ankle disability.  The RO also denied 
service connection for a left leg disability.

In April 1998, additional VA medical records dated from 1979 
to 1997 were received.  In September 1981 the veteran was 
seen for complaints of foot pain.  The records show that the 
veteran was seen by podiatry numerous times in 1997, 
complaining of a 20-year history of foot pain.  In May 1997, 
electromyography (EMG) studies were conducted in conjunction 
with veteran's complaints of numbness, tingling, and burning 
in his feet and fingers, to rule out peripheral neuropathy.  
Nerve conduction studies and sensory nerve responses were 
within normal limits, although it was noted that a small 
fiber myopathy might still be present.  In September 1997, 
the veteran was seen for complaints of foot pain, assessed as 
bilateral pes planus and bilateral plantar fasciitis.  

In an August 1998 rating decision, the RO denied service 
connection for a left leg condition.  A notice of 
disagreement as to that claim had been previously filed in 
February 1998 and an SOC was issued in September 1998.  There 
was no substantive appeal filed as to that rating decision, 
and it therefore became final.  

In August 2001, the veteran and his representative filed 
service connection claims for conditions of the feet and left 
leg based on reopening, and a new service connection claim 
for a left ankle disability.

VA medical records dated in 2001 reflect that the veteran was 
examined in August.  The veteran complained of constant 
burning pain on the surfaces of both feet, and reported that 
he had chronic pain in the left ankle since an injury in boot 
camp, and had noticed some recent weakness in his left leg.  
Assessments of flat feet, perceived weakness of the left leg, 
and probable post-traumatic arthritis of the left ankle were 
made.  An EMG study conducted in September 2001 was normal, 
revealing no left leg peripheral neuropathy.  A December 2001 
entry shows that the veteran complained of left ankle pain 
since an injury during service in 1976.  Physical examination 
revealed mild left ankle pain.  An entry dated later in 
December 2001 reveals that the veteran complained of flat 
feet/foot pain and a
20-plus-year history of pain in the left ankle due to a 
service injury.  Assessments of chronic left ankle pain and 
pes planus were made.  Apparently, X-ray films were taken 
which were negative.

In a March 2002 rating action, the RO denied service 
connection for a left ankle disability and determined that no 
new and material evidence had been presented with which to 
reopen the claims of entitlement to service connection for a 
left leg condition and for pes planus. 



III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  In addition, service 
connection may be granted for certain chronic disabilities, 
such as arthritis, if any such disorder is shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim, received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his attempt to reopen prior to August 29, 
2001.

IV.  Analysis

A.  New and Material Evidence

1.  Pes Planus

In a September 1978 rating decision, the RO denied service 
connection for pes planus, on the basis that this foot 
disability pre-existed active service and was not aggravated 
by service.  The veteran was provided notice of the decision 
and of his appellate rights, but he did not appeal the 
determination, and the decision became final.  Subsequently, 
in a September 1997 rating decision, the RO determined that 
no new and material evidence had been presented with which to 
reopen the claim of entitlement to service connection for pes 
planus.  The veteran was provided notice of the decision and 
of his appellate rights in September 1997, but he did not 
appeal the determination, and that decision became final.  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The evidence of record at the time of the September 1997 
determination consisted primarily of service medical records, 
including the report of Medical Board proceeding dated in 
April 1978.  These showed that on examination for entrance 
into service in November 1976, the veteran's feet were found 
to be abnormal due to pes planus.  Complaints of pes planus 
were made throughout service in 1977 and 1978.  On Medical 
Board evaluation in April 1978, separation was recommended 
due to the veteran's bilateral pes planus, and the Medical 
Board determined that this condition existed prior to service 
and was not aggravated therein. 

Evidence associated with the claims folder since the 
September 1997 rating decision includes VA treatment records 
dated from 1979 to 2001.  Records dated from 1997 to 2001 
reveal numerous complaints of foot pain assessed as pes 
planus.  The medical evidence received since the September 
1997 rating decision is new because it was not previously 
submitted to agency decision makers.  Moreover, these records 
are also material.  When viewed in light of service medical 
records which document a pre-existing foot disorder and 
chronic problems throughout service, the new records reflect 
that the veteran's foot problems chronically existed post-
service, and that the same condition diagnosed prior to 
service and during service is still currently diagnosed.  
Essentially, the new evidence is relevant to the matter of 
chronic aggravation of a pre-service disorder.  

Moreover, the Board points out that there has been a change 
in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See Wagner v. Principi, ___ F.3d. 
___, No. 02-7347 (Fed. Cir. Jun. 1, 2004).  

Under a line of cases including Spencer v. Brown, 17 F.3d. 
368, 371-2 (1994), Routen v. West, 142 F.3d 1434, 1141-2 
(Fed. Cir. 1998), Boggs v. West, 11 Vet. App. 334, 342 
(1998), and Anglin v. West, 11 Vet. App. 361, 368 (1998), a 
new VA regulation may create a new basis for entitlement or, 
in effect, a new cause of action.  In this case, there has 
not actually been a new VA regulation issued which creates a 
new basis for a claim based upon aggravation.  Therefore, 
while perhaps not a basis in and of itself to reopen the 
claim, the combination of the veteran's in-service and post-
service history of his pes planus, coupled with the change in 
the interpretation of the law applicable to this claim, 
support the reopening of the claim.  

In essence, in connection with evidence previously assembled, 
the new VA medical records and the recent change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness are so significant that these 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); see also Hodge 
v. West, supra (indicating low threshold required to 
establish new and material evidence).  Accordingly, the Board 
concludes that the evidence submitted subsequent to the 
September 1997 rating decision is new and material, and the 
claim for pes planus is reopened 

2.  Left Leg

The appellant maintains that new and material evidence has 
been submitted with which to reopen and grant his claim of 
service connection for a left leg disorder.  

In September 1997 and August 1998 rating actions the RO 
denied service connection for a left leg disorder, reasoning 
that there was no record of treatment in service for a left 
leg disorder.  The August 1998 rating action represents the 
most recent final decision regarding this claim.  See 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  Accordingly, the 
Board must review the evidence submitted since the August 
1998 decision in order to ascertain whether new and material 
evidence has been presented.

Since the August 1998 rating action, primarily the only 
evidence submitted consists of VA medical records dated from 
1979 to 2001.  Essentially, none of these records establishes 
that the veteran had a left leg disorder during service or 
that he has any currently manifested or diagnosed left leg 
disorder.  EMG testing conducted in May 1997 and September 
2001 failed to identify any peripheral neuropathy or 
neurological deficit in conjunction with the veteran's 
complaints of left leg weakness.  Moreover, in Morton v. 
Principi, 3 Vet. App. 508, 509 (1992), the Court held that 
medical records describing the veteran's current condition 
are not material to the issue of service connection and are 
not sufficient to reopen a claim for service connection based 
upon new and material evidence.

Inasmuch as the evidence submitted since August 1998 fails to 
reflect that the veteran had any left leg disorder in service 
or has any currently diagnosed or manifested left leg 
disorder, it follows that the evidence also fails to include 
any evidence establishing, or even suggesting, an etiological 
nexus between service and the currently claimed left leg 
disorder.  

Accordingly, the VA medical records dated from 1979 to 2001 
are new, in that these were not previously of record.  
However, this evidence is not material to the claim, as it 
does not bear directly and substantially upon the specific 
matter under consideration, i.e., service incurrence, or an 
etiological relationship between a left leg disorder 
diagnosed post-service and either active service or a 
service-connected disability.  Therefore, when considered in 
connection with evidence previously assembled, this newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
supra.  Accordingly, the Board concludes that the evidence 
submitted subsequent to the August 1998 rating decision is 
not new and material, and the claim for a left leg disorder 
is not reopened.

B.  Service Connection - Left Ankle

The veteran maintains that service connection is warranted 
for a left ankle disability.  

As discussed above, in order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson, Pond, supra.

In this case, the most recent medical evidence documents the 
veteran's complaints of left ankle pain and reflects that, 
primarily, this has been currently diagnosed as chronic left 
ankle pain, except in one instance in August 2001 where it 
was assessed as possible post-traumatic arthritis.  
Accordingly, the Board will proceed under the assumption that 
a currently manifested and diagnosed left ankle disorder 
exists.  

As is clear from the service medical records, it was not the 
veteran's left ankle which was sprained and required casting 
due to torn ligaments; it was the right ankle.  This fact is 
established through repeated references to treatment of right 
ankle problems during 1977.  The service medical records 
contain only a sole reference to bilateral ankle problems, as 
shown by complaints of pain recorded in an April 1977 entry.  
There was no disability of the left ankle diagnosed at that 
time or at any time subsequent during service, and the March 
1978 separation examination was negative for any abnormality 
of the lower extremities.  In essence, the record lacks any 
indication of an in-service injury or diagnosed disorder of 
the left ankle.  

Moreover, the record also lacks any competent evidence 
etiologically linking a currently manifested/diagnosed left 
ankle disorder and service.  In this regard, the Board notes 
that the post-service VA medical records contain numerous 
instances in which the veteran reported a history of a left 
ankle injury during service (unsubstantiated by the service 
medical records), which was recorded by various medical 
professionals as fact.  Nevertheless, none of the evidence on 
file includes


any competent evidence or medical opinion establishing or 
even suggesting an etiological relationship between the 
veteran's claimed post-service left ankle disability and 
service.  The Board notes that even if such an etiological 
relationship had been established based on the veteran's 
reported medical history, this would not be considered 
competent evidence for purposes of establishing service 
connection, as it would be based on an inaccurate factual 
premise.  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Moreover, post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999). 

The Board recognizes the veteran's sincere belief that his 
claimed left ankle disorder is related in some way to 
service.  Nevertheless, the veteran has not been shown to 
have the professional expertise necessary to provide 
meaningful evidence regarding a causal relationship between 
the claimed left ankle disorder and service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, there is a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, there is neither any indication of an injury of 
diagnosed left ankle disability in service nor any competent 
medical evidence establishing a nexus between service and the 
currently claimed left ankle disorder.  Accordingly, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for a left ankle disorder, 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for pes planus is reopened, 
and the appeal is, to this extent, granted.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a left leg 
disorder is not reopened, and remains denied.  

Entitlement to service connection for a left ankle disability 
is denied.  


REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).

Several matters must be resolved prior to adjudicating this 
case on the merits.  Initially, it appears that the primary 
theory of entitlement related to the pes planus claim is 
based upon aggravation of a pre-existing condition.  The 
record reflects that pes planus was clearly identified on the 
veteran's November 1976 enlistment examination.  Pes planus 
was treated throughout the veteran's period of service and, 
in April 1978, a Medical Board ultimately recommended 
separation due to the veteran's pes planus.  The Medical 
Board concluded that pes planus existed prior to service and 
was not aggravated therein.  Post-service medical records 
dated from 1997 to 2001 continued to document the veteran's 
complaints and symptoms related to his post-service diagnoses 
of pes planus.

The Board believes that additional evidentiary development 
would be helpful in this case, in order to address the matter 
of chronic aggravation of a pre-service disorder.  
Specifically, the record lacks any recent VA examination 
report evaluating the veteran's pes planus and discussing its 
development in terms of symptoms and severity.  In this case, 
an examination to include diagnosis of any currently 
manifested foot condition, and whether pes planus, which has 
been established as existing prior to service, was aggravated 
by service, would prove helpful in this case, and therefore 
one will be ordered.

Inasmuch as this claim involves a condition which existed 
prior to service and the question of aggravation due to 
service, the Board points out that there has been a change in 
the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See Wagner v. Principi, ___ F.3d. 
___, No. 02-7347 (Fed. Cir. Jun. 1, 2004) 

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111, insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

In a decision by the Federal Circuit Court, the Court 
explained that when no pre-existing condition is noted upon 
entry into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the Government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both pre-existing 
and not aggravated by service.  The Government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 1153.  If this burden 
is met, then the veteran is not entitled to service-connected 
disability benefits.  However, if the Government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim is one for service connection.

On the other hand, as in this case, if a pre-existing 
disorder is noted upon entry into service, the veteran cannot 
bring a claim for service connection for that disorder, but 
the veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case, section 1153 
applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the Government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  Wagner v. Principi, No. 02-7347 (Fed. Cir. Jun. 1, 
2004).  

Accordingly, while the Board regrets the additional delay, in 
order to afford the veteran due process the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).


2.  Request that the veteran identify all VA 
and non-VA medical care providers who have 
evidence related to his pes planus claim, 
which is not already associated with the 
record.  (VA records dated from 1979 to 2001 
have already been obtained.)  If any 
treatment sources are named in this regard, 
the veteran should be contacted in order to 
provide all details needed to obtain this 
evidence and to complete any necessary 
release forms.  Request all evidence pursuant 
to the sources noted above and associate all 
available evidence with the claims folder.  
If any evidence is unavailable, notation 
should be made in the file.  The veteran 
should also be advised that any such evidence 
in his possession should be forwarded to VA 
to be associated with his claims folder.  

3.  The veteran should be scheduled for VA 
examination of the feet.  Prior to conducting 
the examination, the examiner should be given 
access to the veteran's claims folder, to 
include this decision and remand, and and the 
examiner should review the veteran's medical 
history.  A diagnosis of any currently 
manifested foot disorder should be made.  All 
necessary special studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.

The examination report should reflect review 
of pertinent material in the claims folder.  
The examiner must express an opinion as to 
any currently manifested foot disorder, 
whether: (1) it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that a foot disorder existed 
prior to the veteran's period of active 
service from November 1976 to June 1978, or 
whether such pre-service existence is 
unlikely (i.e., less than a 50-50 degree of 
probability) and, if so (2) whether any foot 
disorder, and specifically pes planus (which 
was noted on service entry and thereby has 
been established as pre-existing service) 
which existed prior to service, was 
aggravated during service (i.e., permanently 
increased in severity, as opposed to merely 
having flare-ups) and if so whether this was 
solely due to the natural progress of the 
condition.  If there are any currently 
manifested foot conditions which are not 
believed to have existed prior to service, 
the examiner should similarly render an 
opinion as to whether any of these had their 
onset during service or after service, but 
are etiologically related to service.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

4.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  The RO should review the 
record and ensure that all questions posed in 
this REMAND have been adequately addressed.  
The examination report should be returned for 
completion if any inadequacies are found.  
See Stegall v. West, 11 Vet. App. 268, 270- 
71 (1998).  38 C.F.R. § 4.2 (2003).  

5.  Finally, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for a pes planus, with 
consideration of the theory of aggravation of 
a pre-existing condition as discussed under 
current legal authority, and consideration of 
any additional information obtained as a 
result of this remand.  If the determination 
with respect to this claim remains 
unfavorable, the RO must issue a Supplemental 
Statement of the Case and provide the veteran 
a reasonable period of time in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



